United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Neel et al.				:
Application No. 17/036,875			:		Decision on Petition under
Filing Date: September 29, 2020		:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 108775-062229/CON	:


This is a decision on the petition filed February 14, 2022, which is being treated as a petition under 37 C.F.R. § 1.78(e).

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

       Benefit Claim      Application No.     Relationship1    Prior Application No.

(1)		This			CON		15475616
(2)		15475616		CON		1456858
(3)		1456858		CON		11934004
(4)		11934004		CIP		11373284
(5)		15475616		CON		14568508
(6)		14568508		CON		11934004

The application was filed with an application data sheet (“ADS”) including benefit claims (1)-(4) set forth above on September 29, 2020.

Benefit claim (2) is improper because the benefit claim includes an incomplete application number in the Prior Application Number field.

Benefit claim (3) is improper because the benefit claim includes an incomplete application number in the Application Number field.

Benefit claim (4) is improper because the benefit chain does not include one or more proper benefit claims “linking” this application with Application No. 11/934,004. 

The Office entered benefit claim (1).  The Office did not enter the improper benefit claims.

The Office issued a filing receipt that only includes benefit claim (1) on October 20, 2020.

The petition and a corrected ADS were filed on February 14, 2022.  The petition is labeled as a petition under 37 C.F.R. § 1.78(c) and requests acceptance of an unintentionally delayed benefit claim under 35 U.S.C. § 119(e).  However, the corrected ADS only includes benefit claims under 35 U.S.C. § 120.  Therefore, the petition is being treated as a petition under 37 C.F.R. § 1.78(e).

The only benefit claim currently of record is benefit claim (1).  The petition appears to be seeking to amend the benefit information of record via the addition of benefit claims (5), (6),   and (4).

A petition under 37 C.F.R. § 1.78(e) must be accompanied by:  

(1) 	The reference required by 35 U.S.C. § 120 and 37 C.F.R. § 1.78(d)(2), which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	The petition fee set forth in 37 C.F.R. § 1.17(m); and
(3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  

The petition includes the required petition fee.

The petition fails to include the required reference.  Specifically, the reference in the application data sheet (“ADS”) filed with the petition is unacceptable because the ADS is improper.  The petition also fails to include the required statement of delay.

An ADS adding, deleting, or modifying one or more benefit claims must identify the information that is being changed relative to the benefit information of record.  

The benefit information of record for an application consists of benefit information entered by the Office.  The benefit information of record can generally be determined by reviewing the most recent filing receipt issued by the Office for an application.

37 C.F.R. § 1.76(c)(2) states in part, “[The ADS] must identify the information [of record] that is being changed, with underlining for insertions, and strike-through or brackets for text removed.”

Pursuant to 37 C.F.R. § 1.76(c)(2), if a corrected ADS is adding a benefit claim under 35 U.S.C. § 119(e) or 35 U.S.C. § 120, all of the information applicable to the benefit claim (“Prior Application Status,” “Application Number,” “Continuity Type,” “Prior Application Number,” and “Filing Date”) must be underlined in the ADS.

The majority of the information for benefit claims (5) and (6) is not underlined in the corrected ADS, and none of the information for benefit claim (4) is underlined in the corrected ADS.  As a result, the corrected ADS fails to comply with 37 C.F.R. § 1.76(c)(2).

In view of the prior discussion, the petition is dismissed.

A renewed petition and a new corrected ADS may be filed in response to this decision. The renewed petition should state the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The corrected ADS should list benefit claims (1), (5), (6), and (4) with all the information for benefit claims (5), (6), and (4) underlined.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 CON = “continuation of” and CIP = “continuation in part of”.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.